312 S.W.3d 490 (2010)
STATE of Missouri, Respondent,
v.
Antwon GUEST, Appellant.
No. ED 93036.
Missouri Court of Appeals, Eastern District, Division Three.
June 8, 2010.
Scott Thompson, District Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Richard A. Starnes, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Antwon Guest (Defendant) appeals from the trial court's judgment and sentence imposed All statutory citations are to RSMo 2000, unless otherwise indicated, after a jury found him guilty of trafficking drugs in the second degree in violation of Section 195.223.[1] The trial court sentenced Defendant as a prior and persistent offender and a prior and persistent drug offender to fifteen years' imprisonment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory citations are to RSMo 2000, unless otherwise indicated.